Order filed, April 02, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00010-CV
                                 ____________

                       WENDY SCHREIBER, Appellant

                                         V.

                       STATE FARM LLOYDS, Appellee


                    On Appeal from the 190th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-03419


                                     ORDER

      The reporter’s record in this case was due January 21, 2014. See Tex. R.
App. P. 35.1. On January 29, 2014, this court received proof of payment of the
reporter's record deposit and extended the filing deadline to February 28, 2014.
The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.
      We order My-Thuy Cieslar, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM